DETAILED ACTION
1.	This communication is in response to the amendment filed on 1/6/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-9 and 14-20 (renumbered as 1-16) are allowed.


Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest in response to free form natural language input from the user, by an automated assistant executing at least in part on one or more computing devices operated by the user; identifying a second set of multiple new documents that also share the topic, wherein the automated assistant has not yet presented information contained in each new document of the second set for presentation to the user; determining, for each new document of the second set, an information gain score, wherein the information gain score for a given new document of the second set is based on a quantity of new information included in a given new document of the second set that differs from the information extracted from each document of the first set if the new information contained in the given new document were extracted and presented to the user; selecting a new document from the second set based on the information gain scores; and presenting information extracted from the selected new document to the user via one or more of the computing devices.

	With respect to claim 5 the prior art does not teach or fairly suggest identifying a first set of one or more documents that share a topic, wherein each document of the first set was accessed by a user on one or more computing devices operated by the user; identifying a second set of multiple new documents that also share the topic, wherein the user has not previously accessed the multiple new documents of the second set; determining, for each new document of the second set, an information gain score, wherein the information gain score for a given new document of the second set is based on a quantity of new information included in a given new document of the second set that differs from the information extracted from each document of the first set presenting the new information from one or more of the new documents of the second set to the user via one or more of the computing devices, wherein the new information of one or more of the new documents of the second set is presented in a manner that is selected based on the information gain stores.

	With respect to claim 14 the prior art does not teach or fairly suggest identifying a first set of one or more documents that share a topic, wherein each document of the first set was accessed by a user on one or more computing devices operated by the user; identifying a second set of multiple new documents that also share the topic, wherein the user has not previously accessed the multiple new documents of the second set; determining, for each new document of the second set, an information gain score, wherein the information gain score for a given new document of the second set is based on a quantity of new information included in a given new document of the second set that differs from the information extracted from each document of the first set if the user accessed the given new document; selecting a new document from the second set based on the information gain scores; and presenting the new information from one or more of the new documents of the second set to the user via one or more of the computing devices, wherein the new information of one or more of the new documents of the second set is presented in a manner that is selected based on the information gain stores.
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 12, 2022